DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 6/23/2022 are as follows:
	Claims 1, 4, 5, 10, 11, and 15 are amended,
	Claims 8 and 12 are canceled,
	Claims 21 and 22 are new,
	Claims 1-7 and 9-11 and 13-22 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al. (Chinese Patent Publication CN103465770A, “Rong”, previously cited) in view of Paetkau et al. (U.S. Patent Publication No. 2015/0114323, “Paetkau”, previously cited) and in further view of Kamado et al. (U.S. Patent Publication No. 2016/0339898, “Kamado”, previously cited) and further in view of Hara et al. (U.S. Patent No. 2019/0241060, “Hara”, previously cited).

Regarding Claim 15, Rong discloses a cooling arrangement for an electric machine (16) and at least one further component of an electric power unit (fig 1), wherein 
the cooling arrangement comprises an oil circuit (see annotated fig 1 below), an oil pump (12) circulating oil from the oil circuit to the electric machine (16); 
a first coolant circuit (see annotated fig 1 below) configured to cool the further component (6) of the electric power unit (6, 15, 16, 17) with a coolant by directing the coolant to the further component of the electric power unit, and 
a coolant radiator arrangement (5) in which the coolant in the first coolant circuit is cooled by air (¶0035), the coolant radiator arrangement providing coolant to the first coolant circuit via a first coolant outlet line (see annotated fig 1 below);
the oil circuit comprises an oil radiator (14), an oil radiator fan (27) located to provide an adjustable air flow through the oil radiator (as shown in fig 1); and 
a heat exchanger (10) in which heat is transferred between the coolant in the first coolant circuit and the oil in the oil circuit (¶0036).

    PNG
    media_image1.png
    671
    1077
    media_image1.png
    Greyscale

However, Rong does not explicitly disclose wherein the further component includes power electronics for controlling the flow of electric energy between the electric machine and an electric energy storage, a second coolant circuit configured to cool an electric energy storage of the electric power unit, the coolant radiator arrangement cooling the coolant in the second coolant circuit are cooled by the air; the coolant radiator arrangement providing coolant to the second coolant circuit via a second coolant outlet line. Paetkau, however, discloses a cooling arrangement (fig 1) wherein a first coolant circuit (see annotated fig 1 below) includes power electronics (12, as it is drive inverter, ¶0026) for controlling the flow of electric energy between the electric machine (11) and an electric energy storage (¶026), a second coolant circuit (see annotated fig 1 below) configured to cool an electric energy storage (4) of the electric power unit (11, 12, 23, 24, 44, 45), a coolant radiator arrangement (14, 46) cooling the coolant in the second coolant circuit are cooled by the air; the coolant radiator arrangement providing coolant to the second coolant circuit via a second coolant outlet line (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rong to have power electronics for the battery directly upstream of the electric  machine such as taught by Paetkau in order to cool the power electronics. It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rong, as modified, to provide the second cooling circuit of Paetkau for cooling the electric energy storage in order to allow for separate coolant circuits to cool separate components of the electric power unit and thus allow for the coolant temperature be optimized for their specific components, thus improving the cooling efficiency of the devices. 


    PNG
    media_image2.png
    552
    767
    media_image2.png
    Greyscale

However, Rong, as modified, does not explicitly disclose wherein the oil radiator fan is configured to provide an adjustable air flow through the oil radiator. Kamado, however, discloses a cooling arrangement (fig 6) wherein an oil radiator fan (200) is configured to provide an adjustable air flow through the oil radiator (22). Kamado teaches that this allows the fan to be efficient controlled based on the temperatures of different components of the arrangement (¶0010-0011). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rong, as modified, to have the oil radiator fan be adjustable in order to more efficiently control the fan. 
Rong, as modified, does not explicitly disclose wherein the control unit is configured to control the speed of the coolant radiator fan and of the oil radiator fan such that the electric machine provides a required cooling with a minimum energy consumption of the fans. Hara, however, teaches wherein a control unit (6, fig 1) is configured to control the speed of the coolant radiator fan (8) and of the oil radiator fan (10) such a required cooling with a minimum energy consumption of the fans (¶0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Rong, as modified, to control the coolant radiator fan and oil radiator fan such that the electric machine provides the require cooling with a minimum energy consumption of the fans.


Allowable Subject Matter
5.	Claims 1-7, 9-11, 13, 14, 16-20, and 22 are allowed.
6.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior does anticipate or render obvious the limitations of claims 1, 21, and 22. Specifically, the prior art does not teach “wherein the cooling arrangement further comprises a control unit configured to control operation of the cooling arrangement based on information from a first temperature sensor measuring ambient temperature, a second temperature sensor measuring temperature of the coolant leaving the electric energy storage, a third temperature sensor measuring temperature of the coolant leaving the power electronics, and a fourth temperature sensor measuring temperature of the oil leaving the electric machine”. Rong (Chinese Patent Publication CN103465770A), considered the closest prior art, teaches providing a cooling circuit and oil circuit, however does not teach the above-mentioned sensors. The prior art fail to render this obvious and thus the claims are allowable. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763